DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 07/07/2022 have been fully considered.
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 1, 9 and 15 is/are also rejected due to said dependency.
In regard to claims 1, 9 and 15, the claims recite “calculate/ calculating temporal changes of a low frequency, medium frequency and high frequency of a power spectrum on the basis of the signal and detect/ detecting noise included in the signal on the basis of the temporal change of the power spectrum”. It is unclear whether the detect/ detecting noise function/ step is based on all of the” temporal changes of a low frequency, medium frequency and high frequency of a power spectrum” or part of them or it depends on additional “temporal change of the power spectrum”. Clarification is requested by amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boggett et al. (USPN 6,173,197 – applicant cited). It is noted that the claims are rejected as best understood, see the 35 USC 112(b) rejections above). 
In regard to claims 1, 9 and 15, Boggett discloses a non-transitory computer readable storage medium storing a program, a control method and an electronic apparatus (Figs. 1-6 and associated descriptions) comprising: an output interface configured to output a signal on the basis of scattered light from a measured part (element 2, Fig. 1 and associated descriptions; Ch1-16, Fig. 3 and associated descriptions); and a controller (DSP and associated elements, Figs. 1-3 and associated descriptions) configured to calculate a temporal change of a power spectrum on the basis of the signal (power spectrum, Figs. 4-6 and associated descriptions; calculating the change of the spectral power in a low frequency band (e.g. 20 Hz-3 KHz), Col 6 lines 7-30) and detect noise included in the signal on the basis of the temporal change of the power spectrum (detect movement artefact which causes a sudden increase in the power density on the lower frequency range, Col 6 lines 7-30; Figs. 4-6 and associated descriptions). 
Boggett does not specifically disclose to calculate/ calculating temporal changes of a low frequency, medium frequency and high frequency of a power spectrum. 
However, Boggett further discloses “looking at different frequency ranges… can also be implemented” (Col 7 line 66 – Col 8 line 4) and “Frequency ranges other than the 20 Hz-3 KHz can be used depending on the optic fiber type used… a lower frequency band 20 Hz-1 KHz used with 50 micron core diameter fiber” (Col 8 lines 5-10). It is noted that the terms of low frequency, medium frequency and high frequency are relative terms which can be defined within a predefined frequency range (e.g. defined in a low frequency range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the a non-transitory computer readable storage medium storing a program, the control method and the electronic apparatus to incorporate calculate/ calculating temporal changes at different frequency ranges of a power spectrum and/or other low, medium, and high frequencies/ frequency bands for different size(s) of fiber utilized in the measurements in order to obtain more spectral information of the signal/ obtain optimal spectral information of the utilized fiber with different core diameter(s). 
In regard to claims 2, 10 and 16, Boggett as modified discloses the controller generates a reference for the temporal change of the power spectrum and detects the noise on the basis of a comparison between the temporal change of the power spectrum and the reference (LPA, Col 6 lines 7-64; compare, Col 6 lines 63-64).
In regard to claims 3, 11 and 17, Boggett as modified discloses the controller generates the reference on the basis of a signal output in the past (LPAold is the value of LPA previous to the calculation of LPA, Col 6 lines 7-64).
In regard to claims 4, 12 and 18, Boggett as modified discloses the controller detects the noise when the power spectrum at a predetermined time is higher than the reference by a predetermined threshold or more (TC and triggering when LP >> s x LAP, Col 6 line 65 – Col 7 line 36).
In regard to claims 5, 13 and 19, Boggett as modified discloses the controller corrects the temporal change of the power spectrum on the basis of the noise (Col 7 lines 18-36).
In regard to claims 6, 14 and 20, Boggett as modified discloses the controller calculates temporal changes for at least three frequencies of the power spectrum (referring to claims 1, 9 and 15 above).
In regard to claim 7, Boggett discloses the biological information is a blood flow amount (title; abstract; blood flow/ perfusion/ flux, Figs. 1-3 and 6(a)-6(b) and associated descriptions).
In regard to claim 8, Boggett discloses the measured part is a finger or a forehead (finger tip, Col 7 lines 59-61; Figs. 6(a)-6(b) and associated descriptions).


Claims 1-4, 6-7, 9-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishii et al. (USPGPUB 2002/0183627 – cited in previous action). It is noted that the claims are rejected as best understood, see the 35 USC 112(b) rejections above). In regard to claims 1, 9 and 15, Nishii discloses a non-transitory computer readable storage medium storing a program, a control method and an electronic apparatus (Figs. 1-20 and associated descriptions) comprising: an output interface configured to output a signal on the basis of scattered light from a measured part (elements 3 and 23, Figs. 2A-2B and associated descriptions); and a controller (element 5, Figs. 1-2 and associated descriptions) configured to calculate a temporal change of a power spectrum on the basis of the signal (Figs. 3B and 7A-7B and associated descriptions; [0048-0054]; the C-frequency components (for example, lower than, equal to 0.25 Hz), [0070]; Fig. 13 and associated descriptions) and detect noise included in the signal on the basis of the temporal change of the power spectrum (low frequency component C/ vasomotion, Figs. 3B and 7B and associated descriptions; [0048-0054]; [0070]; Fig. 13 and associated descriptions).
Nishii does not specifically disclose to calculate/ calculating temporal changes of a low frequency, medium frequency and high frequency of a power spectrum.
However, Nishii further discloses “ C-frequency component corresponds to such a low-frequency component within a predetermined range which is obtained by frequency-analyzing the pulse wave signal, for example, within a frequency range lower than, or equal to 0.5 Hz (preferably, lower than, equal to 0.25 Hz), that is, 0 Hz to 0.25 Hz” ([0081]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable storage medium storing a program, the control method and the electronic apparatus to incorporate calculate/ calculating temporal changes at all the predefined frequency ranges of a power spectrum for the C-frequency component, including low, medium and high frequency (e.g. 0 Hz to 0.25 Hz, 0.25 Hz, 0 Hz to 0.5 Hz and/ or 0.5 Hz, see [0081]; It is noted that the terms of low frequency, medium frequency and high frequency are relative terms which can be defined within a predefined frequency range (e.g. defined in a low frequency range) in order to obtain more spectral information associated with the C-frequency component.  
In regard to claims 2, 10 and 16, Nishii as modified discloses the controller generates a reference for the temporal change of the power spectrum (steps 300-310, Fig. 13 and associated descriptions; [0113-0119]) and detects the noise on the basis of a comparison between the temporal change of the power spectrum and the reference (steps 320, 330, 340, and 350, Fig. 13 and associated descriptions; [0113-0119]). 
In regard to claims 3, 11 and 17, Nishii as modified discloses the controller generates the reference on the basis of a signal output in the past (steps 300-310, Fig. 13 and associated descriptions; [0114]).
In regard to claims 4, 12 and 18, Nishii as modified discloses the controller detects the noise when the power spectrum at a predetermined time is higher than the reference by a predetermined threshold or more (steps 340/350, Fig. 13 and associated descriptions; [0116]).
In regard to claims 6, 14 and 20, Nishii as modified discloses the controller calculates temporal changes for at least three frequencies of the power spectrum (referring to claims 1, 9 and 15 above).
In regard to claim 7, Nishii as modified discloses the biological information is a blood flow amount ([0035]; [0044]).

Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed on 07/07/2022, with respect to claims 15-20 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 15-20 has been withdrawn. 
Applicant’s amendment and argument with respect to claims 1, 9 and 15 filed on 07/07/2022 have been fully considered but they are deemed to be moot in views of the new grounds of rejection. 
It is noted that pages 13-14 of Remarks, filed on 07/07/2022, indicates several features described in the specification but not recited in the claims. It is improper to import limitations from the specification into the claims (see MPEP 2111.01). If the features are essential to the invention, it is suggested that the features should be set forth in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791